Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 7, and 21; and claims 8, 9, 11, and 13 are rejected under 35 U.S.C. 103 as unpatentable over U.S. 2013/0052419 A1 (“Yializis”) in view of U.S. 2015/0366281 A1 (“Miller”).
Considering claim 1, Yializis discloses a metallized textile that comprises an embossed substrate 12 and metallization 14 formed thereupon, wherein the metallization 14 is shown to conform to the contours of the substrate formed as a result of an embossing treatment (Yializis e.g. ¶ 0030-0034 and Figs. 5 and 6).  As implied by the the recessed portions on the metallized textile map onto the claimed compressed portions, and the non-embossed portions map onto the uncompressed portion.  As the substrate may be, inter alia, nonwovens and wovens, and as Yializis expressly refers to these substrates as a textile (id. ¶ 0030 0034; clm. 2), the limitation of a textile is considered to be met.  Yializis differs from the claimed invention, as it does not teach the absence of the metallization from the non-embossed portions thereof.
However, metallization of solely the region between adjacent raised portions of a contoured fabric is known in the art.  Specifically, Miller teaches a contoured fabric having a plurality of spaced-apart protrusions, wherein a metallic coating may be deposited solely in the gap areas located between adjacent protrusions (Miller ¶ 0100, with ¶ 0094 and 0095 thereof showing location of the gap areas).  Both Yializis and Miller are analogous, as both are directed to metallized textiles in which the textile may comprise a plurality of protrusions.  Given the substantial similarities between the references, person having ordinary skill in the art has reasonable expectation of success that teachings in Miller (re: deposition of metallic coating solely in gap areas between adjacent protrusions) is applicable to Yializis, especially as Yializis also discloses that the final metallization on the textile is selective, and that certain metallization may be removed (Yializis clm. 24).  Person having ordinary skill in the art would have been motivated to adopt the teaching of selective metallization to Yializis, as Miller is considered to have demonstrated that such selective deposition of metallic material is known in the art of metallized textiles.  This rationale for supporting a finding of obviousness, where one reference demonstrates 
Considering claim 4, Yializis discloses that at least when the substrate is a nonwoven, the recessed (embossed) portions thereof exhibits greater reflectivity (id. ¶ 0030).
Considering claim 5, Yializis discloses the usage of woven or knit substrates with sufficient specificity (e.g. Yializis ¶ 0031-0034).
Considering claim 7, Yializis discloses the usage of aluminum with sufficient specificity (e.g. id. ¶ 0037).
Considering claim 21, as the metallization in the metallized textile of Yializis and Miller is located solely on the recessed portions, there would be no metallization located on the sidewalls of the protrusions.

Considering claim 8, the recitation “garment” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Specifically, given that otherwise substantially planar textiles such as wraps and scarves are both deemed to be garments, “garment” as instantly recited is not considered especially as Yializis states that the metallized textile disclosed therein may be used as an item of apparel (Yializis ¶ 0008).
Considering claims 9 and 11, both claims seek to define the claimed article solely based on how the claimed article is used, and it is noted that limitations directed solely to how the claim article is used is not germane to the issue of patentability of the claimed article per se; see MPEP 2115.  Furthermore, given that claim 9 recites: “the first location is positioned on the garment as to correspond to a high heat loss area … when the garment is in an as-worn configuration” and that claim 11 recites “the first surface comprises an inner-facing surface of the garment when the garment is in an as-worn configuration” (emphasis added), it is contended that the respective further limiting elements recited in claims 9 and 11 are conditional and do not need to be met, as long as the article of the prior art may be in an unworn configuration (which the metallized textile are, at least after being immediately made).
Considering claim 13, Yializis discloses the usage of aluminum with sufficient specificity (e.g. id. ¶ 0037).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yializis and Miller, as applied to claim 1 above, and further in view of U.S. 2009/0008260 A1 (“Chang”).
Considering claim 6, though Yializis as discussed above discloses the usage of a nonwoven substrate, Yializis does not disclose fiber used to form such substrates.
However, the usage of nylon or polyester yarns in making a nonwoven or woven substrate that may be subjected to embossing and subsequent metallization is known, per the teachings of Chang (Chang ¶ 0012 and 0050).  Both Yializis and Chang are analogous, as both are directed to metallized, embossed textiles.  Given the substantial similarities between the references, person having ordinary skill in the art has reasonable expectation of success that teachings in Chang (re: usage of various types of fibers, including polyester and nylon yarns) is applicable to Yializis.  Person having ordinary skill in the art would have been motivated to use yarn made of polyester or nylon to construct the fibrous substrate of Yializis, as Chang is considered to have demonstrated that these materials known in the art for making embossed, metallized textiles.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yializis and Miller, as applied to claim 8 above, and further in view of U.S. 2011/0203783 A1 (“Blackford”).
Considering claim 12, Yializis is silent re: the coupling of the metallized, embossed textile to another textile material.
However, it is known in the art of apparels that holographic materials may be applied (via adhesive or hook-and-loop) to an article of clothing.  Specifically, Blackford teaches that a holographic foil may be applied to the base fabric of an article of clothing in order to confer warming capability to the article of clothing (Blackford ¶ 0037, 0038, e.g. Yializis ¶ 0011 and 0030), as the disclosure of Yializis is directed to apparels (e.g. id. abs.), and as Blackford expressly allows the usage of a metallized plastic material (Blackford ¶ 0037).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have applied the metallized, embossed textile of Yializis to an article of apparel having a base fabric having uniform thickness, as doing so confers warmth to the apparel (id. ¶ 0043).

Claims 1, 5, 6, and 21; and claims 8, 9, and 11 are rejected under 35 U.S.C. 103 as unpatentable over Chang in view of Miller.
Considering claims 1, 5, and 6, Chang discloses a metallized woven material made by: 1) weaving polyester yarns to form a plain weave cloth; 2) subjecting the plain weave to patterned embossing (which results in portions of the plain weave cloth densified and at a lower elevation as compared to the non-embossed portions); and 3) metallization of the embossed plain weave cloth to form the metallized woven material (Chang ¶ 0050).  Chang differs from the claimed invention, as it does not teach the absence of the metallization from the non-embossed portions thereof.
However, metallization of solely the region between adjacent raised portions of a contoured fabric is known in the art.  Specifically, Miller teaches a contoured fabric having a plurality of spaced-apart protrusions, wherein a metallic coating may be deposited solely 
Considering claim 21, as the metallization in the metallized woven material of Chang and Miller is located solely on the embossed portions (between adjacent non-embossed portions), there would be no metallization located on the sidewalls of the non-embossed portions.

Considering claim 8, the recitation “garment” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Specifically, given that otherwise substantially planar textiles such as wraps and scarves are both deemed to be garments, “garment” as instantly recited is not considered to further define the claimed article of claim 8 over that of claim 2.  As such, Chang also anticipates claim 8, especially as Chang states that the metallized woven material disclosed therein may be used as protective clothing (Chang ¶ 0048).
Considering claims 9 and 11, both claims seek to define the claimed article solely based on how the claimed article is used, and it is noted that limitations directed solely to how the claim article is used is not germane to the issue of patentability of the claimed article per se; see MPEP 2115.  Furthermore, given that claim 9 recites: “the first location is positioned on the garment as to correspond to a high heat loss area … when the garment is in an as-worn configuration” and that claim 11 recites “the first surface comprises an inner-facing surface of the garment when the garment is in an as-worn configuration” (emphasis added), it is contended that the respective further limiting elements recited in claims 9 and 11 are conditional and do not need to be met, as long as the article of the prior art may be in an unworn configuration (which the metallized textile are, at least after being immediately made).

Response to Arguments
Applicant’s arguments with respect to all rejections over at least the reference Yializis (pg. 6 ¶ 2+ and pg. 9 ¶ 3+ of response filed 1 July 2021, henceforth “Response”) have been fully considered and are persuasive.  Therefore, these rejections have been 
Applicant’s arguments with respect to the 35 U.S.C. 102(a)(1) rejection over Chang (pg. 8 ¶ 1+ of Response) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made, wherein the reference Miller remedies deficiency the deficiency in Chang.

Concluding Remarks 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781